RULE 409. ADJUDICATION OF DELINQUENCY

A. Adjudicating the [j]Juvenile [d]Delinquent. Once the court has ruled on the
   offenses as provided in Rule 408, the court shall conduct a hearing to determine if the
   juvenile is in need of treatment, supervision, or rehabilitation.

      1) Not in [n]Need. If the court determines that the juvenile is not in need of
         treatment, supervision, or rehabilitation, the court shall enter an order providing
         that:

          a) [jurisdiction shall be terminated] the petition shall be dismissed and
             the juvenile shall be released, if detained, unless there are other reasons
             for the juvenile’s detention; and

          b) any records, fingerprints, and photographs taken shall be expunged or
             destroyed.

      2) In [n]Need.

          a) If the court determines that the juvenile is in need of treatment, supervision,
             or rehabilitation, the court shall enter an order adjudicating the juvenile
             delinquent and proceed in determining a proper disposition under Rule 512.

          b) The court also shall order the law enforcement agency that submitted the
             written allegation:

             i) to take, or cause to be taken, the fingerprints and photographs of the
                juvenile if not previously taken pursuant to this case, and

             ii) to ensure that these records, including the case reference number, are
                 forwarded to the central repository maintained by the Pennsylvania
                 State Police.

B. Timing.

      1) If the juvenile is in detention, the court shall make its finding within twenty
         days of the ruling on the offenses pursuant to Rule 408.

      2) If the juvenile is not in detention, the court shall make its finding within sixty
         days of the ruling on the offenses pursuant to Rule 408.
C. Extending Time by Agreement. The time restrictions under paragraphs (B)(1) and
   (B)(2) may be extended if there is an agreement by both parties.

                                         Comment

       Under paragraph (A), absent evidence to the contrary, evidence of the
commission of acts that constitute a felony is sufficient to sustain a finding that the
juvenile is in need of treatment, supervision, or rehabilitation. See 42 Pa.C.S.
§ 6341(b).

       If the court determines that the juvenile is not in need of treatment, supervision,
or rehabilitation and the court enters an order [terminating jurisdiction] dismissing
the petition, the victim, if not present, shall be notified of the final outcome of the
proceeding. See Victim’s Bill of Rights, 18 P.S. § 11.201 et seq.

       This rule addresses adjudicating the juvenile delinquent or [releasing the
juvenile from the court’s jurisdiction] dismissing the petition. This determination is
different from finding the juvenile committed a delinquent act under Rule 408.

       Pursuant to 42 Pa.C.S. § 6308(c)(3), all fingerprints and photographic records
are to be destroyed upon order of the court if the juvenile is not adjudicated delinquent.

     Pursuant to paragraph (A)(1)(b), the court is to specify which items are to be
expunged and which items are to be destroyed. See Rule 172(A)(2) and its Comment.

       Pursuant to paragraph (A)(2)(b)(ii), a case reference number is to be included to
help track this case. See Comment to Rule 170 for further description of a case
reference number.

    A report on the disposition is to be sent to the Juvenile Court Judges’
Commission. See 42 Pa.C.S. § 6309(d).

       For dispositional hearing procedures, see Chapter Five.

Official Note: Rule 409 adopted April 1, 2005, effective October 1, 2005. Amended
December 24, 2009, effective immediately. Amended May 26, 2011, effective July 1,
2011. Amended July 28, 2014, effective September 29, 2014. Amended April 23,
2018, effective July 1, 2018.

Committee Explanatory Reports:

      Final Report explaining the provisions of Rule 409 published with the Court’s
Order at 35 Pa.B. 2214 (April 16, 2005). Final Report explaining the amendments to
Rule 409 published with the Court’s Order at 40 Pa.B. 222 (January 9, 2010). Final
Report explaining the amendments to Rule 409 published with the Court’s Order at 41
Pa.B. 3180 (June 25, 2011). Final Report explaining the amendments to Rule 409
published with the Court’s Order at 44 Pa.B. 5447 (August 16, 2014). Final Report
explaining the amendments to Rule 409 published with the Court’s Order at __
Pa.B. __ (__ __, 2018).